Mr. Chief Justice Clabity delivered the opinion of the court: This is a claim for relief under the Bovine Tuberculosis Eradication Acts of 1919 and 1925 for loss sustained through the destruction of certain tubercular cattle owned by the County of Whiteside as a part of a dairy herd of the White-side County Home. The total claim is made in the sum of $280.93. There appears to be no contention as to the claim coming within the law, although the State is liable for only one-third and the Attorney General comes and recommends an allowance of $123.87 to claimant, being one-third of the claim and would be the extent of the liability of the State of Illinois. Therefore, this court recommends that claimant be allowed $123.87.